LINCOLN S~ARE LEGAL SERVICES, INC.                              Fordha m Un iversity School of Law                Tel 21 2-636 -69 34
                                                                150 W est 62nd Street, Nin t h Floo r             Fa x 212-636-692 3
                                                            I   New York, NY 10023                           I


                                                                     December 20, 2019

  Filed VIA ECF
  Honorable Sidney H. Stein
                                                                         r;:::=                .
  United States District Judge
                                                                         l USDCSDNY
  Daniel Patrick Moynihan United States Courthouse                       f. DOCUIJENT
  500 Pearl Street                                                      f!ELEGI'RONICALLY FILBD ·
  New Yark, NY 1007

  Re:    Raphael Rodriguez v. United States ofAmerica,
                                                                        'I~t~~ ~«L¥
                                                                        t, DOC ...
                                                                             1 ff
                                                                           . ..   .
                                                                                   0= 1?-B.?h? .
                                                                                         .                  -·
         07 Cr. 749 (SHS)

  Dear Judge Stein:

        I am the attorney for Mr. Raphael Rodriguez in the above-referenced case. Today we filed
  by ECF a habeas petition on behalf of Mr. Rodriguez pursuant to 28 U,S,C, § 2255 and the recent
  Supreme Court decisions in Rehaifv. United States, 139 S, Ct 2191 (2019), and United States v.
  Haymond, 139 S, Ct, 2369, 2384 (2019).

         Assistant United States Attorney Michael Maimin and I have discussed a briefing schedule
  and propose jointly for Your Honor' s consideration the following:

         •   The Government Opposition Memorandum to Mr. Rodriguez' s Motion will be due on
             Monday, February 10, 2020.
         •   Mr. Rodriguez's Reply Memorandum will be due on Monday, March 2, 2020 .
                                                                                                      -----..-1
         We appreciate the Court' s consideration of this request.

                                                                      Sincerely,




                                                                      Michael W. Martin, Esq.
                                                                      Executive Director

                                                                      Attorney for Raphael Rodriguez

  cc: AUSA Michael Maimin
      Via Email and ECF




                                                                                             DI-:;,.!. Y .'·f .     STE I N
                                                                                                U.S .D.J .
